Citation Nr: 1136991	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-01 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease, osteoarthritis of the left hip. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and September 1990 to September 1992, with additional time served in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in July 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a left hip disability.

During the January 2008 Video Conference Hearing, the Veteran expressed disagreement with and the desire to appeal the denial of his claim of service connection for his left hip disability.  The April 2008 and July 2009 Board decisions referred the issue to the RO to review.  However, no subsequent action was taken.  A review of the record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's November 2007 rating decision denying his claim of service connection for degenerative joint disease, osteoarthritis of the left hip.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1) The AMC should issue the appellant a SOC pertaining to the issues of entitlement to service connection for degenerative joint disease, osteoarthritis of the left hip.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


